Case: 10-11113     Document: 00511633795         Page: 1     Date Filed: 10/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2011
                                     No. 10-11113
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHRISTOPHER LEE SMITH,

                                                  Plaintiff-Appellant

v.

STEVEN MILHAUSER, Physician Assistant; GEORGE ALLEN, Complaints
Coordinator, Montford Unit; CHRISTOPHER TREVINO, Therapist, Montford
Unit; DANA BUTLER, M.D., Physician, Montford Unit,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:10-CV-56


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Christopher Lee Smith, Texas prisoner # 855314, seeks leave to proceed
in forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint as factually and legally frivolous. By moving for leave to
proceed IFP, Smith is challenging the district court’s certification that his appeal




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11113   Document: 00511633795      Page: 2   Date Filed: 10/14/2011

                                  No. 10-11113

is not taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(5).
      Smith argues that the repeated rescheduling of a follow-up medical
appointment and the failure to provide physical therapy as prescribed show that
the defendants were deliberately indifferent to his medical needs. “Deliberate
indifference is an extremely high standard to meet.” Gobert v. Caldwell, 463
F.3d 339, 346 (5th Cir. 2006) (internal quotation marks and footnote omitted).
To prevail on such a claim, the plaintiff must establish that a defendant denied
him treatment, purposefully gave him improper treatment, ignored his medical
complaints, “or engaged in any similar conduct that would clearly evince a
wanton disregard for any serious medical needs.” Id. (internal quotations marks
and footnote omitted). A delay in medical care violates the Eighth Amendment
only if it is due to deliberate indifference and results in substantial harm.
Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). As the district court
found, Smith’s allegations and the medical records do not show that any
defendant was deliberately indifferent to his serious medical needs.
      Smith’s appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). The IFP motion is denied, and the
appeal is dismissed. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2. Smith’s
motion for appointment of counsel also is denied. See Cooper v. Sheriff, Lubbock
County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).
      Smith is cautioned that the dismissal of this appeal as frivolous counts as
a strike under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). He is cautioned that if he accumulates three strikes under § 1915(g),
he will be unable to proceed in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; MOTION FOR APPOINTMENT OF COUNSEL
DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.

                                        2